DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. Applicant mainly argues that the cited prior art fails to teach the claimed metal chamber and inner transfer pipeline element as amended. However, after further consideration, it has been determined that US 5455516 A teaches the claimed limitations according to the rejection below. In particular, US 5455516 A discloses dielectric materials may be provided so as to provide a low loss coupling path across the measurement cell. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-15, 19, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean (US 5455516 A) in view of Revus (US 5006785 A).
With regards to claims 1, 12, and 14, Jean discloses a method and apparatus for in situ measurement of the electromagnetic properties of various process materials comprising: electromagnetic wave transmitting means 250 and receiving means 251 for transmitting and receiving, respectively, electromagnetic waves through said substance (Fig. 14), characterized in that said device comprises an outer metal chamber 220 (Fig. 10; column 19, lines 15-17) which is lined at least partly with an interior layer of a non-reflective electromagnetic wave material to inhibit reflections (column 16, lines 52-59, column 8, lines 10-13, column 16, line 66-column 17, line 4), and an inner transfer pipeline element 230, 231 configured with at least two opposed wall segments 
With regards to claim 3, Jean discloses wherein said two antennas, each positioned at a respective one of said at least two opposed wall segments, are positioned behind each one of said at least two opposed wall segments (Fig. 15).
With regards to claim 4, Jean does not specify the claimed distance. Nevertheless, such a  modification was known and would have been considered a matter of routine design choice in order to provide optimized coupling between the recited elements.

With regards to claim 6, Jean discloses wherein said inner transfer pipeline element is configured with connection means 326 at the ends for establishing connection to the pipeline (Fig. 20).
With regards to claim 7, Jean does not specify the claimed cross-sections. However, it is noted that such a modification was known and would have been an obvious design choice in view of providing a seamless transition between the two components.
With regards to claim 8, Jean does not teach patch antennas, although they were already known in the art. Modifying Jean with the known patch antennas would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claim 9, Jean discloses wherein said device comprises high frequency transmitting circuitry and high frequency receiving circuitry connected to said antennas (Fig. 20).
With regards to claim 10, Jean discloses wherein said device comprises a processing system for providing determination of a specific material in the substance (moisture content), based on change in amplitude and/or phase for the electromagnetic wave propagated through the substance from one of said two antennas to the other (Fig. 14 and corresponding description).

With regards to claim 13, Jean discloses whereby said method comprises performing at least one initial calibration measurement (column 18, lines 60-63).
With regards to claim 15, Jean discloses whereby measurement data are provided through a data interface (column 7, lines 29-35).
With regards to claim 19, Jean does not specifically teach the recited configuration. However, Jean does disclose wherein flanges are common pipeline connectors (column 15, lines 22-26). Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Jean with the claimed flanges in order to properly connect the inner transfer pipeline.
With regards to claim 20, Jean discloses whereby measurement data are provided for a monitoring process (Fig. 14).
With regards to claims 21 and 22, Jean does not teach the claimed materials, although they were commonly known in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Jean with the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 

Claim(s) 2 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean in view of Revus and Jean ‘313 (US 20150168313 A1).
With regards to claim 2, Jean does not specify wherein said antennas are linear polarized antennas. However, Jean ‘313 teaches wherein said antennas were known and provided in order to help reduce reflected and scattered transmission paths and can also allow for polarization diversity [0044-0045]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Jean with the claimed antennae.
In re Aller, 105 USPQ 233.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884